Title: From Alexander Hamilton to Thomas FitzSimons, [27 November 1794]
From: Hamilton, Alexander
To: FitzSimons, Thomas


[Philadelphia, November 27, 1794)
Dr. Sir,
Seeing the Debates on the subject of Democratic Societies I called at your house to state some facts.
It is true that the opposition to the Excise laws began from causes foreign to Democratic societies, but it is well ascertained by proof in the course of Judiciary investigations that the insurrection immediately is to be essentially attributed to one of those Societies sometimes called the Mingo Creek Society—sometimes the Democratic Society. An early & active member of it commanded the first attack on Neville’s House. Another active member of that society, McFarlane, the second attack. Benjamin Parkinson, the President, & several other members of it seem to have directed the second attack as a Committee.
This may be asserted as founded upon good proof and information recently received, though it would not be consistent with decorum to name me. Make what use you please of this, & communicate it to other friends.
Yrs truly
A Hamilton
PhiladNovember 27. 1794.
Thos. Fitzsimmons Esq.
 